DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-4, 7-10 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The above allowable subject matter was presented to the attorney of record Chad Tian on 1/18/2022. No agreement was reached. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, publication number: US 2017/0303259 (Lee-259) in view of Lee, publication number: US 2020/0145818 (Lee-818).

As per claim 1, Lee-259 teaches a network key processing system, comprising user equipment, a security anchor network element, and an access and mobility management network element, wherein the security anchor network element is configured to: 
obtain a first key parameter from a slice selection network element, wherein the first key parameter comprises identifier information of N network slices, and the N network slices are network slices determined by the slice selection network element for the user equipment (Network anchor and slice selection, [0016][0020][0054]); and 
the access and mobility management network element is configured to: obtain the first key parameter from the slice selection network element or the security anchor network element, and send the first key parameter to the user equipment (AMF, [0020][0023-0024]); and 

Lee-259 does not teach generate N slice-dedicated keys based on the first key parameter; the security anchor network element is further configured to send the N slice- dedicated keys to the corresponding N network slices respectively; 

In an analogous art, Lee-818 teaches generate N slice-dedicated keys based on the first key parameter; further configured to send the N slice- dedicated keys to the corresponding N network slices respectively (sending keys to network slices, [0094]); 
the user equipment is configured to: generate the N slice-dedicated keys for the N network slices based on the first key parameter, and access the N network slices based on the generated N slice-dedicated keys (user generating keys from key parameters, [0095]).

Therefore, it would have been obvious to one of ordinary skill in the art, prior the effective filing date of the claimed invention to modify Lee-259 by sending slice specific keys to slices and allowing users to generate keys based on a specific seed as described in Lee-818’s network slice selection system for the advantage of having an additional layer of security. 


As per claim 5, Lee-259 teaches an access and mobility management network element, wherein the network element comprises:


Lee-259 does not teach the first key parameter is used to generate N slice-dedicated keys and send the N slice-dedicated keys to the corresponding N network slices; and
a sending unit, configured to send the first key parameter to the user equipment, so that the user equipment generates the same N slice-dedicated keys based on the first key parameter and can access the N network slices.

In an analogous art, Lee-818 teaches the first key parameter is used to generate N slice-dedicated keys and send the N slice-dedicated keys to the corresponding N network slices (sending keys to network slices, [0094]); and
a sending unit, configured to send the first key parameter to the user equipment, so that the user equipment generates the same N slice-dedicated keys based on the first key parameter and can access the N network slices (user generating keys from key parameters, [0095]).

Therefore, it would have been obvious to one of ordinary skill in the art, prior the effective filing date of the claimed invention to modify Lee-259 by sending slice specific keys to slices and allowing users to generate keys based on a specific seed as described in Lee-818’s network slice selection system for the advantage of having an additional layer of security. 

As per claim 6, the combination teaches wherein the sending unit is configured to:
send the first key parameter to the user equipment by using a slice security mode command (Lee-259: [0066][0077], Lee-818: Encrypted NSSF, [0094]).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee, publication number: US 2020/0145818 (Lee-818).


receiving, by the user equipment, a first key parameter sent by an access and mobility management network element, wherein the first key parameter comprises identifier information of N network slices, the N network slices are network slices determined by the slice selection network element for the user equipment, and the first key parameter is used by a security anchor network element to generate N slice-dedicated keys and send the N slice- dedicated keys to the corresponding N network slices (Key generating parameters to user equipment, [0095], key generating parameters to network slices, [0095]); and
generating, by the user equipment, the same N slice-dedicated keys based on the first key parameter, so that the user equipment can access the N network slices (generating keys at user equipment, [0095]).

	As per claim 17, Lee-818 teaches wherein the receiving, by the user equipment, the first key parameter sent by the access and mobility management network element comprises:
receiving, by the user equipment, the first key parameter sent by the access and mobility management network element by using a slice security mode command (Encrypted NSSF, [0094]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUGBENGA O IDOWU whose telephone number is (571)270-1450. The examiner can normally be reached Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUGBENGA O IDOWU/Primary Examiner, Art Unit 2494